1 Reported in 290 N.W. 427.
This is a suit for an injunction to restrain the city and its officers from trimming trees along power and telephone lines and billing the expense to the utility companies involved. The plaintiff claims that the practice sought to be enjoined is an unauthorized municipal activity. The defense claims authority under the general welfare clause and an ordinance passed pursuant thereto. The trial court sustained the defense. We think the ordinance authorizing the activity was well within the welfare clause, and the city was justified under that clause in protecting the trees along its streets and boulevards and in protecting its citizens by this ordinance from the hazards involved both in the extension of the wires through the branches of the trees and in the operation *Page 151 
of trimming. It might well take the matter into its own hands and control and charge the expense thereof to the utilities rather than to risk proper measures being taken by the utilities under its supervision. In our opinion there was substantial compliance with the ordinance. The plaintiff comes here as a taxpayer seeking to restrain what he claims is an unauthorized practice.
Judgment affirmed.